For the purpose of raising money to put up an apartment building the defendant in 1922 put on the market 7 per cent preferred stock amounting to $100,000, and employed Pope Seals to sell the stock. Seals employed Louis Mayhew as a sub-agent. These two sold the plaintiff ten shares of the par value of $100 a share, and caused to be issued a certificate therefor, the transaction including a bonus of fifty shares of common stock. the plaintiff turned over to the agents in payment thirty shares of the common stock of the Robert E. Lee Hotel, each of the par value of $100, and two second mortgage bonds of the hotel, each of the value of $50. By an agreement with its secretary and treasurer Mayhew gave the defendant his note for $1,000, but plaintiff had no knowledge of the transaction.
The object of the action is to compel the payment of dividends on the plaintiff's stock. The defendant resists payment for the alleged reason that the plaintiff's stock was not paid for in money or money's worth as required by C. S., 1157.
After an examination of the record and the briefs we find no error which in our opinion entitles the defendant to a new trial.
No error.